Citation Nr: 9915500
Decision Date: 06/03/99	Archive Date: 08/06/99

DOCKET NO. 98-01 343               DATE JUN 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to a special monthly pension (SMP) based upon the need
for regular and attendance or housebound status. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Wm. Kenan Torrans, Associate Counsel 

FINDINGS OF FACT 

1. The veteran served on active duty from March to December 1944. 

2. On May 25, 1999, the Board of Veterans' Appeals (Board) was
notified by the Department of Veterans Affairs (VA) Regional Office
(RO) in Chicago, Illinois that the veteran died on April [redacted] 1999.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 1998); 38 C..F.R. 20.1302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of this appeal.
As a matter of law, veterans' claims do not survive their deaths.
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996);
Smith v. Brown, 10 Vet. App. 330,33'3-34 (1997); Landicho v. Brown,
7 Vet. App. 42, 47 (1994). This appeal on the merits has become
moot by virtue of the death of the veteran and must be dismissed
for lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp.
1998); 38 C.F.R.. 20.1302 (1998).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. See 38 C.F.R. 20.1106 (1998).

2 - 

ORDER The appeal is dismissed.

WARREN W. RICE, JR,
Member, Board of Veterans' Appeals

- 3 -

